DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 1/24/2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN203339913U (cited by Applicant) (machine translation attached) in view of Inoue (US 10,910,964 B2).
Re claims 1 and 11, CN203339913U discloses a driving device (¶ [0002] motor) for a washing machine, comprising: a shaft comprising an inner shaft and an outer shaft (ref. 132, 131 dehydration tub shaft and pulsator shaft) that surrounds the inner shaft; 
a motor assembly (see figs. 1-4) comprising: 
a stator (¶ [0034] stator see fig. 1), 
a rotor (¶ [0034] outer rotor ref. 1, see fig. 1) that surrounds the stator and that is configured to rotate relative to the stator, 
a modulator (¶ [0035] magnetism-adjusting teeth 6), and 
a magnetic gear rotating body (¶ [0035] ref. 4) that surrounds the modulator, 
wherein the modulator is configured to adjust a rotating speed of the magnetic gear rotating body and a torque of the magnetic gear rotating body (¶ [0004]-[0009] high-speed small torque and low-speed large torque); 
a first fixation body that connects the inner shaft to the magnetic gear rotating body (¶ [0038] outer rotor shaft 151 connected with pulsator shaft 132); 
a second fixation body that fixes the modulator to a tub of the washing machine (¶ [0038] via inner rotor shaft 152 connected to dehydrating drum shaft 131 and tub 12), the second fixation body having a first end connected to the stator and a second end connected to the tub; and 
an electronic clutch (ref. 14, regarding “electronic” ¶ [0004] discusses fully automatic washing machine, therefore the clutch is expected to be electronic and/or obvious to one of ordinary skill in the art to make electronic for automation) that is configured to, according to an operation mode of the washing machine, disconnect the outer shaft from the rotor or connect the inner shaft to the rotor (¶ [0022] through the clutch).   Claims 11, 7-8, CN203339913U further discloses wherein a distal end of the inner shaft is connected to a pulsator of the washing machine (¶ [0038] pulsator 3 with pulsator shaft 1332), and the outer shaft (dehydration tub shaft 131) is connected to the tub.
CN203339913U does not explicitly disclose the modulator that surrounds the rotor (the magnetic variable teeth radially inward of the permanent magnets 1).  However, Inoue teaches it is known in the washing machine driving art (abstract) to provide a modulator (ref. 430 via ref. 413) that surrounds the rotor (see figs. 3 and 8).
At the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the modulator of CN203339913U with the modulator of Inoue, in order to reduce heat production during changing of magnetic flux for speed/torque modulation.
Re claims 2 and 12, CN203339913U and/or Inoue further discloses wherein the motor assembly includes:  18Attorney Docket No.: 44118-0104001 Client Ref: LEP190317US; 18PEC122US02a first gap defined between the stator and the rotor (CN203339913U see fig. 1; Inoue see figs. 3-4); a second gap defined between the rotor and the modulator (CN203339913U see fig. 1; Inoue see figs. 3-4); and a third gap defined between the modulator and the magnetic gear rotating body (CN203339913U see fig. 1; Inoue see figs. 3-4).
Re claims 4 and 14, Regarding “wherein the modulator comprises one or more electrical steel sheets”, Inoue discloses a magnetic flux converter 513 and second drive unit 430 and is therefore expected to have electrical metal sheets therein, e.g. stator/rotor arms, etc.   Moreover, the selection of a known electrical material, “steel”, for use in motors is prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Re claims 5-6 and 15-16, CN203339913U discloses wherein the magnetic gear rotating body (ref. 4) comprises a plurality of magnets (ref. 1) that face the modulator, that have different polarities from one another, and that are alternately arranged along a circumferential direction of the rotor (see fig. 1); wherein the modulator is configured to, based on adjusting the rotating speed and the torque of the magnetic gear rotating body, decrease a speed of the rotor and increase a torque of the rotor (¶ [0004]-[0006]).
Re claims 9-10 and 17-18, Regarding “wherein the electronic clutch is configured to, based on the operation mode being a wash mode, disconnect the outer shaft from the rotor and rotate the pulsator in a low-speed high-torque mode” and “wherein the electronic clutch is configured to, based on the operation mode being a dehydration mode, couple the outer shaft to the rotor and rotate the tub in a high-speed low-torque mode”, CN203339913U discloses wash mode and dehydration mode (¶ [0021]-[0022]).
Re claim 19, Regarding “wherein the second fixation body comprises: a stator fixer that is connected and fixed to the stator; and 22Attorney Docket No.: 44118-0104001Client Ref: LEP190317US; 18PEC122US02a modulator fixer that extends from the stator fixer and that fixes the modulator to the tub”, there appears to be minimal structure in this claim language other than dividing the second fixation body into two components.  Here, the mere separation of a component into two separate components, i.e. the connection between the stator, inner rotor and tub necessarily exists in order to transmit rotational force to the tub, any structure there between satisfies stator fixer and modulator fixer if desired to make separate for ease of installation.  See MPEP 2144.04(V)(C)Making Separable.

Allowable Subject Matter
Claims 3, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or suggest wherein the rotor is disposed radially between the stator and the modulator, the rotor comprising: a first magnet that faces the stator; and a second magnet that is disposed radially outward relative to the first magnet and that faces the modulator, in the context of claims 3 and 13.  The prior art of record does not teach or suggest wherein the modulator fixer extends from the stator fixer toward the tub and is inserted between the rotor and the magnetic gear rotating body, in the context of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8242653  B2 note magnetic flux controllable motor.
US 20190190413 A1  note variable magnetic force stator in washing machine.
US 9197119 B2  note magnetic flux control in washing machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711